            Case 2:20-cv-02907-JWH-JEM Document 44 Filed 02/18/21 Page 1 of 4 Page ID #:596


             1   SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
             2   GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East
             3   Suite 4000
                 Los Angeles, CA 90067-3026
             4   Telephone: 310.552.8500
                 Facsimile: 310.551.8741
             5
                 PERLETTE MICHÈLE JURA, SBN 242332
             6     pjura@gibsondunn.com
                 ILISSA SAMPLIN, SBN 314018
             7     isamplin@gibsondunn.com
                 SHAUN A. MATHUR, SBN 311029
             8     smathur@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
             9   333 South Grand Avenue
                 Los Angeles, CA 90071-3197
           10    Telephone: 213.229.7000
                 Facsimile: 213.229.7520
           11
                 Attorneys for Defendants AOL INC., OATH
           12    INC. and VERIZON MEDIA INC.
           13                              UNITED STATES DISTRICT COURT
           14                             CENTRAL DISTRICT OF CALIFORNIA
           15                                    WESTERN DIVISION
           16    EVOX PRODUCTIONS LLC, a                      CASE NO. 2:20-cv-02907-JWH(JEMx)
                 Delaware limited liability company,
           17                                                 JOINT REQUEST FOR DECISION
                             Plaintiff,
           18                                                 Judge:        John W. Holcomb
                       v.
           19
                 AOL INC., a Delaware corporation;
           20    OATH INC., a Delaware corporation;
                 and VERIZON MEDIA INC., a
           21    Delaware corporation; and DOES 1-10,
           22                Defendants.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                                JOINT REQUEST FOR DECISION – CASE NO. 2:20-CV-02907-JWH-JEM
            Case 2:20-cv-02907-JWH-JEM Document 44 Filed 02/18/21 Page 2 of 4 Page ID #:597


             1         Pursuant to Central District Local Rule 83-9.2, Plaintiff Evox Productions, LLC
             2   (“Plaintiff”) and Defendants AOL Inc., Oath Inc., and Verizon Media Inc.
             3   (collectively, “Defendants”) jointly request that the Court render a decision on
             4   Defendants’ pending Motion to Dismiss the Second Cause of Action for Trademark
             5   Infringement in Plaintiff’s First Amended Complaint (the “Motion”).
             6         Local Rule 83-9.2 provides that “counsel shall . . . file with the Court a joint
             7   request” that the Court “render and file its decision on a submitted matter” if the Court
             8   does not render and file its decision “within 120 days of submission.” Where, as here,
             9   “no oral argument [has been] conducted on the motion, a motion shall be deemed
           10    submitted for decision as of the date the last memorandum or other pleading is
           11    permitted to be filed.” L.R. 89-9.1.1.
           12          Defendants filed their Motion on June 11, 2020 (Dkt. 26), Plaintiff filed its brief
           13    in opposition to Defendants’ Motion on July 10, 2020 (Dkt. 29), and Defendants filed
           14    their reply in support of their Motion on July 23, 2020 (Dk. 30). Defendants also
           15    submitted a Notice of Supplemental Authority on August 20, 2020 (Dkt. 36), alerting
           16    the Court to the Honorable Consuelo B. Marshall’s decision in Evox Productions, LLC
           17    v. Verizon Media, No. 2:20-cv-02852-CBM-JEM, Dkt. 35 (C.D. Cal. Aug. 19, 2020).
           18    Plaintiff filed its Response to Defendants’ Notice of Supplemental Authority on
           19    August 21, 2020. Dkt. 37. Because a decision has not been rendered within 120 days
           20    of submission of Defendants’ Motion, the parties respectfully request that the Court
           21    render “its decision within 30 days after the filing of [this] joint request” or, “within
           22    the same period, advise the parties in writing of the date by which the decision will be
           23    made.”
           24          Respectfully submitted,
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                1
                                JOINT REQUEST FOR DECISION – CASE NO. 2:20-CV-02907-FMO-JEM
            Case 2:20-cv-02907-JWH-JEM Document 44 Filed 02/18/21 Page 3 of 4 Page ID #:598


             1   DATED: February 18, 2021
             2                                        SCOTT A. EDELMAN
                                                      PERLETTE MICHÈLE JURA
             3                                        ILISSA SAMPLIN
                                                      SHAUN A. MATHUR
             4                                        GIBSON, DUNN & CRUTCHER LLP
             5
                                                      By: /s/ Scott A. Edelman
             6                                                      Scott A. Edelman
             7                                        Attorneys for Defendants AOL INC., OATH
                                                      INC. and VERIZON MEDIA INC.
             8

             9

           10    DATED: February 18, 2021
           11                                         DANIEL J. CALLAHAN
                                                      EDWARD SUSOLIK
           12                                         JASON CASERO
                                                      CALLAHAN & BLAINE APLC
           13

           14                                         By: /s/ Jason Casero
                                                                     Jason Casero
           15
                                                      Attorneys for Plaintiff EVOX PRODUCTIONS
           16                                         LLC, a Delaware limited liability company
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                              2
                              JOINT REQUEST FOR DECISION – CASE NO. 2:20-CV-02907-FMO-JEM
            Case 2:20-cv-02907-JWH-JEM Document 44 Filed 02/18/21 Page 4 of 4 Page ID #:599


             1                             SIGNATURE ATTESTATION
             2         I, Scott A. Edelman, am the ECF User whose identification and password are
             3   being used to file the foregoing document. Pursuant to Civil Local Rule 5-1(i)(3)
             4   regarding signatures, I attest that concurrence in the filing of this document has been
             5   obtained.
             6   DATED: February 18, 2021
             7
                                                        GIBSON, DUNN & CRUTCHER LLP
             8

             9                                          By: /s/ Scott A. Edelman
                                                                      Scott A. Edelman
           10
                                                        Attorneys for Defendants AOL INC., OATH
           11                                           INC. and VERIZON MEDIA INC.
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                3
                                JOINT REQUEST FOR DECISION – CASE NO. 2:20-CV-02907-FMO-JEM
